Citation Nr: 0801469	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO. 05-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death, including whether service connection may be 
granted.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active service from October 1969 to August 
1972. The appellant is his surviving daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which declined to reopen the claim for 
service connection for the cause of the veteran's death.

In February 2007, the Board remanded to the RO the claim on 
appeal for further development. The RO completed all 
requested action and returned the matter to the Board for 
further appellate consideration.

The Board presently reopens the claim, and REMANDS this 
matter to the RO via the Appeals Management Center (AMC), in 
Washington, DC, to ensure compliance with applicable law. VA 
will notify the appellant if further action is required on 
her part.


FINDING OF FACT

The evidence associated with the claims file subsequent to 
the May 1996 RO decision relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
the cause of the veteran's death and raises a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

Evidence received since the final May 1996 RO decision which 
declined to reopen the appellant's claim of service 
connection for the cause of the veteran's death is  material, 
and the appellant's claim for this benefit is reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death. The claim of service connection for the 
cause of the veteran's death was previously considered and 
denied by the RO in August 1989 and May 1996 rating 
decisions. There was no appeal of the May 1996 decision, and 
as such, the May 1996 decision is final. 38 U.S.C.A. §§ 5104, 
7105; 38 C.F.R. § 20.1103.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A.
§ 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
obtained after the last disallowance is "new and material." 
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers. Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).




When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

In May 1996, the claim for service connection for the cause 
of the veteran's death was denied in part because the 
veteran's cause of death was not a listed disability that was 
presumed to be a result of herbicide exposure and there was 
no medical evidence supportive of a linkage between death and 
military service. The veteran's death certificate indicates 
that the causes of death were respiratory arrest, massive 
hemoptysis, and pulmonary sarcoidosis.
 
As part of her attempt to reopen the claim, the appellant has 
submitted an extract of a "Pulmonology Forum" from an 
internet website, "Pulmonologychannel.com." 
See Wallin v. West, 11 Vet. App. 509 (1998) (Holding that the 
submission of medical evidence reflecting that the presence 
of certain symptoms, and medical treatise evidence that 
indicated that the presence of these symptoms would indicate 
that the claimed service-connected disorder was present, may 
trigger VA's duty to develop the claim). 

In substance, the website extract indicates that:





(1) Sarcoidosis is characterized by the formation of 
small, granular inflammatory lesions, known as 
"granulomas," and;

(2) "Granulomas" are formed as a result of when 
foreign particles, including "chemical toxins," resist 
the action of macrophages - part of the body's immune 
system.

The veteran is presumed to have been exposed to herbicides 
(i.e., chemical toxins) while in Vietnam. See 38 C.F.R. § 
3.307(a)(6)(iii) (Providing that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service). 

While "sarcoidosis" is not among the disorders listed as 
presumptively linked to herbicide exposure under 38 C.F.R. § 
3.309(e), the evidence as submitted by the appellant suggests 
there may be a direct linkage between the cause of death and 
in-service exposure to herbicides. The law provides that with 
regard to all claimed disorders, VA must also ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service. Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection) see Bingham 
v. Principi, 421 F.3d 1346 (Fed.Cir. 2005); Roebuck v. 
Nicholson, 20 Vet. App. 307, 312-313 (2006).    

The medical treatise extract submitted by the appellant 
suggests that such herbicide exposure (i.e., a chemical 
toxin) could have caused macrophage breakdown, which in turn 
could have caused sarcoidosis. 

Because this evidence provides evidence of a physiological 
chain of events  suggestive of linkage between the terminal 
disorder and military service, it is evidence that is 
substantiating of the claim. Accordingly, the claim is 
reopened. 


ORDER

New and material evidence has been submitted and the 
application to reopen the claim of service connection for the 
cause of the veteran's death is granted. To this extent, and 
to this extent only, the appeal is allowed. 


REMAND

Having reopened the claim does not end the Board's inquiry. 
Instead, the Board must ascertain whether the appellant has 
been assisted in the development of the claim. See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993); compare Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet.App. 542 (1996) (Holding that unless new and 
material evidence has been submitted, the duty to assist does 
not attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 
(Holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.) 

As noted, the appellant has submitted evidence which suggests 
that the cause of the veteran's death (pulmonary sarcoidosis) 
may have been caused by presumptive exposure to herbicide 
while the veteran was on active duty in Vietnam. Competent 
medical opinion evidence is required to address this issue, 
and a VA medical opinion will be obtained. Allday v. Brown, 7 
Vet. App. 517 (1995) and Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The reopened claim is therefore REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following actions: 

1. The RO/AMC will cause the claims 
folder to be examined by a suitably 
qualified physician (oncologist and/or 
pulmonary specialist). The physician must 
acknowledge receipt and review of the 
claims folder, and must be instructed 
that the veteran is presumed to have been 
exposed to herbicides during his service 
in Vietnam from August 1989 to August 
1970. After reviewing the claims folder, 
the physician must express an opinion as 
to whether the veteran's presumed 
exposure to herbicides while in Vietnam 
caused pulmonary sarcoidosis, which 
caused his death in early 1988.

2. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any other appropriate factual 
or medical inquiry, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development. 
Following such development, the RO/AMC 
should review and readjudicate the claim. 
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.). If 
any such action does not resolve the 
claim, the RO/AMC shall issue the 
appellant a Supplemental Statement of the 
Case. Thereafter, the case should be 
returned to the Board, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


